             Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BYRON SMITH,

                                Plaintiff,                    Docket No. 1:18-cv-11019

        - against -                                           JURY TRIAL DEMANDED

 ART REPORT LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Byron Smith (“Smith” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Art Report LLC (“Art Report” or “Defendant”) hereby

alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an aerial light

show, owned and registered by Smith, a New York based professional photographer.

Accordingly, Smith seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                               PARTIES

       5.      Smith is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 151 Kent Ave, Loft 113,

Brooklyn, NY 11249.

       6.      Upon information and belief, Art Report is a domestic limited liability duly

organized and existing under the laws of the State of New York, with a place of business 401

Broadway, Suite 201, New York, NY 10013. Upon information and belief Art Report is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Art Report has owned and operated a website at

the URL: http://artreport.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Smith photographed an aerial light show (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Smith then licensed the Photograph to the New York Times. On April 28, 2016,

the New York Times ran an article that featured the Photograph titled 2,000 Pigeons Will Put on

a Light Show in Brooklyn. See URL: https://www.nytimes.com/2016/04/29/arts/design/-duke-

riley-pigeons-fly-by-night.html?login=email&auth=login-email. Smith’s name was featured in a

gutter credit identifying him as the photographer of the Photograph. A true and correct copy of

the article is attached hereto as Exhibit B.
              Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 3 of 7



       9.      Smith is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-107-623 and titled “4.28.16_lightshow_Smith.jpg.” See Exhibit

C.

       B.      Defendant’s Infringing Activities

       11.     On or about June 1, 2016, Art Report ran an article on the Website titled Duke

Riley And His Spectacle Of Birds Stop New Yorkers In Their Tracks. See URL

http://artreport.com/duke-riley-and-his-spectacle-of-birds-stop-new-yorkers-in-their-tracks/. The

article prominently featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit D.

       12.     Art Report did not license the Photograph from Plaintiff for its article, nor did Art

Report have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Art Report infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Art Report is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
                Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 4 of 7



          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          18.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          19.    Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Times which contained a gutter credit underneath the

Photograph stating, “Byron Smith” and placed it on its Website without the gutter credit.

          20.    Upon information and belief, Art Report intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          21.    The conduct of Art Report violates 17 U.S.C. § 1202(b).

          22.    Upon information and belief, Art Report’s falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.
              Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 5 of 7



       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Art Report intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Art Report also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of Art Report as alleged herein, Plaintiff is

entitled to recover from Art Report the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Art Report because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Art Report statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Art Report be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Art Report be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;
             Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 6 of 7



       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringements;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 26, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
Case 1:18-cv-11019 Document 1 Filed 11/26/18 Page 7 of 7



                                    RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff Byron Smith
